Citation Nr: 0837162	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  00-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 17, 1992, 
for a 100 percent schedular evaluation for service-connected 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

The instant appeal arose from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to an effective date prior to April 17, 1992, for 
assignment of a total (100 percent) disability evaluation for 
a service-connected psychiatric disorder.


FINDINGS OF FACT

1.  An effective date of April 17, 1992, for a 100 percent 
rating for service-connected schizophrenia (at that time 
referred to as a nervous condition) was assigned by the RO in 
a February 1996 rating decision.  The veteran was notified of 
this decision by way of a letter from the RO dated February 
27, 1996.

2.  He did not file a notice of disagreement regarding the 
effective date of the 100 percent rating for his psychiatric 
disorder within one year after he was sent notice of the 
February 1996 rating decision.


CONCLUSION OF LAW

The veteran's claim of entitlement to an effective date prior 
to April 17, 1992, for the grant of a total schedular rating 
for schizophrenia is dismissed.  38 C.F.R. §§ 20.201, 20.302, 
20.1103 (2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was initially granted service connection for 
schizophrenia in a February 1971 rating decision.  A 30 
percent rating was assigned, effective August 9, 1969, and a 
100 percent rating was assigned, effective October 9, 1970.  
Thereafter, an April 1976 rating decision decreased the 
disability rating for schizophrenia to 70 percent, effective 
July 1, 1976.  An October 1976 rating decision amended the 
April 1976 rating decision and made the reduction effective 
July 1, 1976.  The 70 percent rating decision was confirmed 
and continued many times until a September 1995 Board 
decision granted an increased rating, to 100 percent, for 
schizophrenia.

A February 1996 rating decision effectuated the Board's grant 
and assigned April 17, 1992, as the effective date for the 10 
percent rating.  The veteran received notice of the effective 
date in correspondence from the RO later that month.  He did 
not respond or otherwise communicate with the RO for more 
than one year after receiving the February 1996 notice 
letter.

The current appeal, characterized as an earlier effective 
date claim, was initiated in correspondence from the veteran 
dated in November 1999 and received at the RO in December 
1999.  He appealed a May 2000 rating decision which denied an 
earlier effective date, prior to April 17, 1992, for a total 
rating for schizophrenia.  In a May 2001 decision, the Board 
denied the earlier effective date claim, finding that the 
RO's February 1996 rating decision was final and that he had 
not alleged clear and unmistakable error (CUE) in the 
February 1996 RO decision.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In June 2003, the Court vacated 
and remanded the case, stating that the Board had failed to 
adequately discuss the amended duty to notify under the 
Veterans Claims Assistance Act (VCAA).  Thereafter, the 
Secretary of VA appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  

In April 2004, the Federal Circuit granted the Secretary's 
motion to vacate the Court's June 2003 order in light of the 
decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Thereafter, the Court recalled judgment, revoked the 
June 2003 order and issued a June 2004 order in its place.  
In the June 2004 order, the Court again vacated and remanded 
the case, stating that the Board had failed to adequately 
discuss the amended duty to notify under the VCAA.  The 
Secretary again appealed the case to the Federal Circuit.  
Following a stay, the Federal Circuit summarily affirmed the 
Court's order in March 2008. 

Given the procedural history outlined above, and after 
reviewing the file, the Board finds that the veteran's 
earlier effective date claim for a total rating for 
schizophrenia must be dismissed.  The effective date of the 
100 percent rating for schizophrenia was established in the 
February 1996 rating decision (notice of which the veteran 
received that same month).  

He thereafter had one year to file a notice of disagreement 
as to the effective date assigned.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 20.302 (2008).  When he failed to timely 
appeal the unappealed February 1996 rating decision, it 
became final as to the establishment of an effective date of 
April 17, 1992, for the award of a total rating for 
schizophrenia.  38 C.F.R. § 20.1103 (2008).  

The veteran's initial disagreement as to the effective date 
assigned for the 100 percent rating for schizophrenia was 
filed several years after the February 1996 RO decision.  
Indeed, the first suggestion of any disagreement with the 
effective date was his November 1999 statement.  That 
document, however, was submitted over two years after the 
time period for filing a notice of disagreement had expired, 
and it cannot serve as a valid notice of disagreement as to 
that issue.

The Court held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
that where a rating decision which established an effective 
date for service connection becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on CUE.  The veteran, 
however, has not suggested that the February 1996 rating 
decision contained CUE, nor has the RO adjudicated the 
matter.  The matter of whether the February 1996 rating 
decision contained CUE is, therefore, not before the Board.

While the veteran has not suggested that the February 1996 
rating decision contained CUE, he has argued that the April 
1976 rating decision, which reduced his disability rating for 
schizophrenia from 100 percent to 70 percent, did contain 
CUE.  The matter of whether the April 1976 rating decision 
contained CUE has also not been adjudicated by the RO.  
Again, if the veteran wishes to file a CUE claim regarding 
any prior rating decision, he should do so with specificity 
at the RO.

In short, if the veteran believed that the effective date for 
a 100 percent rating for schizophrenia assigned by the 
February 1996 rating decision was incorrect, his proper 
recourse was to file a notice of disagreement regarding 
effective date within one year of being notified of the RO's 
February 1996 decision.  Because he did not do this, the 
February 1996 rating decision became final.  

Because the February 1996 decision is final, the veteran is 
left with only one option in his attempt to obtain an earlier 
effective date: a claim alleging that the February 1996 
rating decision contained CUE.  See Rudd, supra.  Such has 
yet to be presented by the veteran or adjudicated by the RO.  
The February 1996 rating decision is, therefore, final as to 
the matter of effective date and, in the absence of a 
properly appealed CUE claim, the Board must dismiss the 
claim.

The Board notes that the RO developed this matter on its 
merits rather than dismissing it due to untimely filing.  
There was some confusion at the time concerning whether 
earlier effective date claims could be raised at any time, 
notwithstanding the clear meaning of the law and VA 
regulations.  Any such confusion has, however, been 
dissipated via the decision of the Court in Rudd.  In that 
decision, the Court in essence stated that there was no 
"freestanding" earlier effective date claim which could be 
raised at any time after a RO decision became final.  See 
Rudd, 20 Vet. App. at 300.  The Court further indicated that 
because "there is no proper claim in this case," the matter 
was dismissed.

Pursuant to VAOPGCPREC 9-99, the Board may dismiss any appeal 
which is not timely filed.  Based on the procedural history 
of this case, and particularly in light of Rudd, the Board 
has no alternative but to dismiss the appeal as to this 
issue.

As noted above, the case has been returned to the Board by 
the Court in order for the Board to provide a more thorough 
discussion of the amended duty to notify under the VCAA.  
Instead, the Board has reconsidered the issue of whether it 
has jurisdiction to consider the veteran's earlier effective 
date claim.

Where a case is addressed by an appellate court, remanded, 
then returned to the appellate court, the "'law of the case' 
doctrine operates to preclude reconsideration of identical 
issues."  Johnson (Anne) v. Brown, 7 Vet. App. 25, 26-27 
(1994) (per curiam order); see also Allin v. Brown, 10 Vet. 
App. 55, 57 (1997); Chisem v. Brown, 8 Vet. App. 374, 375 
(1995).  

The Court recognizes three "exceptional circumstances" 
where the law-of-the-case doctrine should not apply: "(1) 
when the evidence in a subsequent trial was substantially 
different; (2) when the controlling authority has since made 
a contrary decision as to applicable law; or (3) when the 
decision was clearly erroneous."  Chisem, supra (citing Kori 
Corp. v. Wilco Marsh Buggies & Draglines, Inc., 761 F.2d 649, 
657 (Fed.Cir.1985)).  

In this case, reconsideration of the Board's jurisdiction is 
appropriate as the second exception to the law-of-the-case 
doctrine applies.  Since the June 2004 Court order, the Court 
has issued the decision in Rudd which held that there was no 
"freestanding" earlier effective date claim which could be 
raised at any time after a RO decision became final.  
Accordingly, the directives of the June 2004 Court order are 
no longer appropriate as the Court has since made a contrary 
decision as to applicable law.

In light of the Rudd decision and the dismissal of the 
appeal, the veteran's argument concerning the inadequacy of 
notice under the VCAA, or any other VCAA concerns, are moot, 
and the Board will not address them.  See DiCarlo v. 
Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).




ORDER

The claim of entitlement to an effective date prior to April 
17, 1992, for the grant of a 100 percent rating for service-
connected schizophrenia is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


